DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 402, 404, 406, and 408 (see specification [0021]-[0024]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 405, 410, 415, and 420 (see Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification paragraph [0020] recites, “… and FIG. 4 shows example computer depth imagery analysis results 320 of 3D depth image data 130, performed by post-processing component 140, to extract web marking symbols 325.” However, Fig. 4 is shown to describe a flow diagram (see also [0021]), where Fig. 3 is shown to further describe the computer depth imagery analysis results 320 (see Fig. 3). Examiner assumes that Fig. 3 is intended to be referenced in paragraph [0020]. 
Appropriate correction is required.

Claim Warnings
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/096,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter.
The following table illustrates the conflicting claim pairs and the corresponding mapping of limitations.
Instant Application (U.S. App. No. 17/096,875)
Reference Application (U.S. App. No. 17/096,877)
Claim
Limitations
Claim
Limitations
1
A method comprising:
1
A system comprising: 

scanning, by a sensor component, one or more railroad track sections including web markings at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data; 

a sensor component configured to scan at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data of one or more railroad track sections including web markings; 

capturing, by a timing synchronization component coupled to the sensor component, location data, speed data, direction data, and timing data corresponding to the captured 3D depth image data; 

a timing synchronization component coupled to the sensor component, wherein the timing synchronization component is configured to capture location data, velocity data, directional data, and timing data corresponding to the captured 3D depth image data; and 

receiving, by a post-processing component, the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; and 
performing, by the post-processing component, a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections.

a post-processing component in communication with the sensor component and the timing synchronization component, wherein the post-processing component: 
receives the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; and 
performs a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections.
9
A method for performing railroad track micro-scale scanning, comprising: 
9
A railroad track micro-scale scanning system, comprising: 

scanning, by a sensor component, one or more railroad track sections including web markings at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data; 

a railroad track section comprising web markings; and a railroad track scanner comprising: a sensor component configured to scan at a submillimeter ranging resolution to 12capture three-dimensional (3D) depth image data of the railroad track section; 

capturing, by a timing synchronization component coupled to the sensor component, location data, speed data, direction data, and timing data corresponding to the captured 3D depth image data; 

a timing synchronization component coupled to the sensor component, wherein the timing synchronization component is configured to capture location data, velocity data, directional data, and timing data corresponding to the captured 3D depth image data; and 

receiving, by a post-processing component, the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; 
performing, by the post-processing component, a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections; and 

a post-processing component in communication with the sensor component and the timing synchronization component, wherein the post-processing component: 
receives the 3D depth image data and the location, speed, direction, and timing data from the sensor component and the timing synchronization component; 
performs a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings; and 

performing, by an optical character recognition (OCR) component, character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network.


an optical character recognition (OCR) component configured to perform character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network.

1
A method comprising:
16
A method comprising: 

scanning, by a sensor component, one or more railroad track sections including web markings at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data; 

coupling a sensor component to a timing synchronization component, wherein the sensor component is configured to scan at a submillimeter ranging resolution to capture three- dimensional (3D) depth image data of one or more railroad track sections including web markings, 

capturing, by a timing synchronization component coupled to the sensor component, location data, speed data, direction data, and timing data corresponding to the captured 3D depth image data; 

wherein the timing synchronization component is configured to capture location data, velocity data, directional data, and timing data corresponding to the captured 3D depth image data; and 

receiving, by a post-processing component, the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component; and 
performing, by the post-processing component, a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections.

14coupling a post-processing component to the sensor component and the timing synchronization component, wherein the post-processing component: 
receives the 3D depth image data and the location, speed, direction, and timing data from the sensor component and the timing synchronization component; and 
performs a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections.


Dependent claims 2-8 subject matter of the instant application overlaps and conflicts with the subject matter of corresponding claims 2-8 of the reference application.
Dependent claims 10-14 subject matter of the instant application overlaps and conflicts with the subject matter of corresponding claims 10-14 of the reference application.
Dependent claims 15-20 subject matter of the instant application overlaps and conflicts with the subject matter of the subject matter of corresponding claim 15 of the reference application.
Dependent claims 2-5 subject matter of the instant application also overlaps and conflicts with the subject matter of corresponding claims 17-20 of the reference application. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Singh (US 2017/0066459) in view of Nejikovsky et al. (US 2004/0263624), herein Nejikovsky.
Regarding claim 1, Singh discloses a method comprising: 
scanning, by a sensor component, one or more railroad track sections at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data (see Singh [0089]-[0092], where imaging sensors are used to scan the and image the track and sides of the rails at a desired resolution, including sub-millimeter resolution, e.g. 0.5 mm; and see Singh [0095]-[0100], where a laser imaging device is used for profiling the track surface and associated surveyed assets and produces a three dimensional representation of the track); 
capturing, by a timing synchronization component coupled to the sensor component, location data, speed data, direction data, and timing data corresponding to the captured 3D depth image data (see Singh [0030]-[0032], where images/assets captured by the sensors are logged with a location record, which may be supplemented with a time record, e.g. timestamp; and see Singh [0119]-[0123], where travel/environmental sensors provide direction of travel information, vehicle speed, and latitude and longitude position of the vehicle ); 
receiving, by a post-processing component, the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component (see Singh [0030]-[0032], where images/assets captured by the sensors are logged with a location record, which may be supplemented with a time record, e.g. timestamp; see Singh [0105], where a removable processing unit (RPU) is electrically coupled to/within the main housing, which houses sensors, lighting, and other ancillary components, for use and consists of data processing, storage and control hardware; see Singh [0154]-[0160], where image and laser sensor data  along with data flow from sensors are acquired by the processor and stored on the physical memory of the RPU); and 
performing, by the post-processing component, a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections (see Singh [0173]-[0174], where a three dimensional surface can be created from laser data and software can analyze clusters and patterns within this point cloud; see Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting wear and tear of the asset, external markings, broken or missing components, change in orientation, missing assets based on available prior information, and assets obstructed from view, where laser scans provide depth information).
While Singh teaches that the surface condition of an asset can be analyzed for detecting external markings (see Singh [0179]); Singh does not explicitly disclose that the scanning of the one or more railroad track sections including web markings, and that the extracted features correspond to the web markings on the railroad track sections.
Nejikovsky teaches in a related and pertinent video inspection system and method for inspecting a rail component while traveling on the railroad track (see Nejikovsky Abstract), where the video inspection system, including a camera and laser distance sensor, uses digital video, computer imaging, and illumination technologies to inspect rail components (see Nejikovsky [0041]-[0042] and [0053]), where rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information, and that images of these inscriptions may be captured, stored and analyzed, such as implementing optical character recognition to recognize inscriptions on the rails of the railroad track (see Nejikovsky [0075]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Nejikovsky to the teachings of Singh such that the three dimensional surface images of the inspected rails are analyzed to recognize inscriptions branded on the inspected rails to identify information about the inspected rails. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Singh disclose a base method for capturing a three dimensional surface image of an asset, e.g. a rail, and analyzing the surface condition for detecting external markings. Nejikovsky teaches a known technique of implementing optical character recognition to recognize inscriptions on inspected rails of the railroad track, where rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information. One of ordinary skill in the art would have recognized that by applying Nejikovsky’s technique would allow for Singh’s method to further analyze the three dimensional surface images of the inspected rails to recognize inscriptions branded on the inspected rails to identify further information about the inspected rails, and leading to an improved rail inspection method.

Regarding claim 2, please see the above rejection of claim 1. Singh and Nejikovsky disclose the method of claim 1, wherein scanning the railroad track sections comprises utilizing a time-of-flight sensor in the sensor component to scan for the web markings (see Singh [0095]-[0100], where a laser imaging device is used for profiling the track surface and associated surveyed assets and produces a three dimensional representation of the track; see Nejikovsky [0053], where a laser based time-of-flight sensor is suggested to be used).

Regarding claim 4, please see the above rejection of claim 1. Singh and Nejikovsky disclose the method of claim 1, wherein capturing the location data, speed data, direction data, and timing data comprises utilizing a multi-constellation global navigation satellite system (GNSS) receiver in the timing synchronization component to capture the location data, speed data, direction data, and timing data (and see Singh [0119]-[0123], where travel/environmental sensors provide direction of travel information, vehicle speed, and latitude and longitude position of the vehicle, and that the travel/environmental sensors include the use of GPS devices).

Regarding claim 5, please see the above rejection of claim 1. Singh and Nejikovsky disclose the method of claim 1, wherein the railroad track sections comprise one or more sections of degraded railroad track (see Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting wear and tear of the asset).

Regarding claim 6, please see the above rejection of claim 1. Singh and Nejikovsky disclose the method of claim 1, wherein the web markings comprise a plurality of symbols corresponding to one or more railroad track attributes (see Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting external markings; see Nejikovsky [0075], where rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information).

Regarding claim 8, please see the above rejection of claim 1. Singh and Nejikovsky disclose the method of claim 1, further comprising performing, by an optical character recognition (OCR) component, character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network (see Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting external markings; see Nejikovsky [0075], where optical character recognition is implemented to recognize inscriptions on the rails of the railroad track; see also Singh [0030]-[0032], where images/assets captured by the sensors are logged with a location record, and the location indexing may be performed, location and time-stamp data are indexed with image and sensor data).

Regarding claim 9, Singh and Nejikovsky disclose a method for performing railroad track micro-scale scanning, comprising: 
scanning, by a sensor component, one or more railroad track sections including web markings at a submillimeter ranging resolution to capture three-dimensional (3D) depth image data (see Singh [0089]-[0092], where imaging sensors are used to scan the and image the track and sides of the rails at a desired resolution, including sub-millimeter resolution, e.g. 0.5 mm; and see Singh [0095]-[0100], where a laser imaging device is used for profiling the track surface and associated surveyed assets and produces a three dimensional representation of the track; see also Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting external markings; and see Nejikovsky [0075], where rails used in railroad tracks are generally branded with inscriptions that typically identify the manufacturer of the rail, the date of manufacture, as well as other information ); 
capturing, by a timing synchronization component coupled to the sensor component, location data, speed data, direction data, and timing data corresponding to the captured 3D depth image data (see Singh [0030]-[0032], where images/assets captured by the sensors are logged with a location record, which may be supplemented with a time record, e.g. timestamp; and see Singh [0119]-[0123], where travel/environmental sensors provide direction of travel information, vehicle speed, and latitude and longitude position of the vehicle); 
receiving, by a post-processing component, the 3D depth image data and the location data, speed data, direction data, and timing data from the sensor component and the timing synchronization component (see Singh [0030]-[0032], where images/assets captured by the sensors are logged with a location record, which may be supplemented with a time record, e.g. timestamp; see Singh [0105], where a removable processing unit (RPU) is electrically coupled to/within the main housing, which houses sensors, lighting, and other ancillary components, for use and consists of data processing, storage and control hardware; see Singh [0154]-[0160], where image and laser sensor data along with data flow from sensors are acquired by the processor and stored on the physical memory of the RPU); 
performing, by the post-processing component, a computer-implemented depth imagery analysis of the 3D depth image data to extract features corresponding to the web markings on the railroad track sections (see Singh [0173]-[0174], where a three dimensional surface can be created from laser data and software can analyze clusters and patterns within this point cloud; see Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting wear and tear of the asset, external markings, broken or missing components, change in orientation, missing assets based on available prior information, and assets obstructed from view, where laser scans provide depth information); and 
performing, by an optical character recognition (OCR) component, character recognition on the web markings for use in a system for indexing track manufacturing attributes for a rail network (see Singh [0179]-[0180], where surface condition of an asset can be analyzed for detecting external markings; see Nejikovsky [0075], where optical character recognition is implemented to recognize inscriptions on the rails of the railroad track; see also Singh [0030]-[0032], where images/assets captured by the sensors are logged with a location record, and the location indexing may be performed, location and time-stamp data are indexed with image and sensor data).
Please see the above rejection for claim 1, as the rationale to combine the teachings of Singh and Nejikovsky are similar, mutatis mutandis.

Regarding claim 10, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 2. Please see above claim 2 for detailed claim analysis as the limitations of claim 10 are similarly rejected.

Regarding claim 12, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Regarding claim 13, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 5. Please see above claim 5 for detailed claim analysis as the limitations of claim 13 are similarly rejected.

Regarding claim 14, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 14 are similarly rejected.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Nejikovsky as applied to claim 2 and 10 above, and further in view of Laurent et al. (“Road surface inspection using laser scanners adapted for the high precision 3D measurements of large flat surfaces”), herein Laurent. 
Regarding claim 3, please see the above rejection of claim 2. Singh and Nejikovsky discloses the method of claim 2, wherein the time-of-flight sensor configured to scan a very small area with a short pulse duration (see Singh [0095]-[0100], where the laser device emits laser signals and senses a received reflected signal to determine the location of  a reflecting surface in the scanned region, which corresponds to a point found on the surface; and see Singh [0117], where the lasers may be pulsed).
While Singh teaches that the laser device has a laser light source (see Singh [0100]), Singh and Nejikovsky do not explicitly that the time-of-flight sensor comprises a laser diode.
Laurent teaches in a related and pertinent laser scanner for 3D measurement of road surfaces (see Laurent Abstract), where a laser diode is used as the source for the laser scanners (see Laurent Fig. 3 and sect. 3.1. Optical configuration of the scanners).
At the time of filing, one of ordinary skill in the art would have found it obvious from the combined teachings of Singh, Nejikovsky, and Laurent, that a laser diode is used as the laser light source of Singh and Nejikovsky’s laser device. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Singh and Nejikovsky disclose a base method for capturing a three dimensional surface image of an asset which uses a laser device comprising a laser light source. Laurent teaches the use of a laser diode as a source for a laser scanner. One of ordinary skill in the art would have recognized from the teachings of Laurent, that the use of a laser diode would reasonably be successful as the laser light source of Singh and Nejikovsky’s laser device. 

Regarding claim 11, see above rejection for claim 10. It is a method claim reciting similar subject matter as claim 3. Please see above claim 3 for detailed claim analysis as the limitations of claim 11 are similarly rejected.

Claims 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Nejikovsky as applied to claim 6 and 14 above, and further in view of the “Track Inspector Rail Defect Reference Manual” by the Office of Railroad Safety, herein Rail Defect Manual. 
Regarding claim 7, please see the above rejection of claim 6. Singh and Nejikovsky do not explicitly disclose the method of claim 6, wherein the railroad track attributes comprise: weight information; section identification information; method of hydrogen elimination information; mill brand information; roll date information; heat number information; rail position letter information; and strand/bloom number information.
The Rail Defect Manual provides for related and pertinent teachings for the process of identification, inspection, and reporting of discovered rail flaws  (see Rail Defect Manual, sect. Foreword), where rail sections that are manufactured today are identified by two markings that are located on the web of each rail, the “rail branding” markings, which include weight, section, type of process used for hydrogen elimination, manufacturer, year and month rolled, and the “rail stamping” markings, which include, heat number, rail position letter, ingot or strand/bloom number, and method of hydrogen elimination (see Rail Defect Manual, sect. 3. Rail Identification/Sections). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the combined teachings of Singh, Nejikovsky, and the Rail Defect Manual, that the external markings and inscriptions branded on the rails used in railroad tracks would provide the information for the rails’ weight, section, type of process used for hydrogen elimination, manufacturer, year and month rolled, heat number, rail position letter, and ingot or strand/bloom number. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Singh and Nejikovsky disclose a base method for capturing a three dimensional surface image of an asset and further analyze the three dimensional surface images of the inspected rails to recognize inscriptions branded on the inspected rails to identify further information about the inspected rails. The Rail Defect Manual provides teachings that rail sections include web markings that provide information about the rails’ weight, section, type of process used for hydrogen elimination, manufacturer, year and month rolled, heat number, rail position letter, and ingot or strand/bloom number. One of ordinary skill in the art would have recognized from the combined teachings of Singh, Nejikovsky, and the Rail Defect Manual, that the external markings/ inscriptions of the rail would reasonably include information about the rails’ weight, section, type of process used for hydrogen elimination, manufacturer, year and month rolled, heat number, rail position letter, and ingot or strand/bloom number. 

Regarding claim 15, please see the above rejection of claim 14. Singh, Nejikovsky, and the Rail Defect Manual disclose the method of claim 14, wherein the railroad track attributes comprise weight information (see Rail Defect Manual, sect. 3. Rail Identification/Sections, where rail sections are identified markings located on the web of each rail, including markings for weight information).

Regarding claim 16, please see the above rejection of claim 14. Singh, Nejikovsky, and the Rail Defect Manual method of claim 14, wherein the railroad track attributes comprise section identification information (see Rail Defect Manual, sect. 3. Rail Identification/Sections, where rail sections are identified markings located on the web of each rail, including markings for section information).

Regarding claim 17, please see the above rejection of claim 14. Singh, Nejikovsky, and the Rail Defect Manual method of claim 14, wherein the railroad track attributes comprise method of hydrogen elimination information (see Rail Defect Manual, sect. 3. Rail Identification/Sections, where rail sections are identified markings located on the web of each rail, including markings for type of process used for hydrogen elimination).

Regarding claim 18, please see the above rejection of claim 14. Singh, Nejikovsky, and the Rail Defect Manual method of claim 14, wherein the railroad track attributes comprise mill brand information (see Rail Defect Manual, sect. 3. Rail Identification/Sections, where rail sections are identified markings located on the web of each rail, including markings for manufacturer information).

Regarding claim 19, please see the above rejection of claim 14. Singh, Nejikovsky, and the Rail Defect Manual method of claim 14, wherein the railroad track attributes comprise date information (see Rail Defect Manual, sect. 3. Rail Identification/Sections, where rail sections are identified markings located on the web of each rail, including markings for year and month rolled information).

Regarding claim 20, please see the above rejection of claim 14. Singh, Nejikovsky, and the Rail Defect Manual method of claim 14, wherein the railroad track attributes comprise rail position letter information (see Rail Defect Manual, sect. 3. Rail Identification/Sections, where rail sections are identified markings located on the web of each rail, including markings for rail position letter information).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661